Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 1 of 13 PageID #: 682




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 DAVID P. 1,                                         )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )     No. 1:19-cv-03514-JPH-MPB
                                                     )
 ANDREW M. SAUL Commissioner of the                  )
 Social Security Administration,                     )
                                                     )
                              Defendant.             )

               ENTRY REVIEWING THE COMMISSIONER'S DECISION

        Plaintiff David P. seeks judicial review of the Social Security

 Administration's decision denying his petition for Supplemental Security

 Income. He argues that the ALJ's decision is unsupported by substantial

 evidence because the ALJ: (1) failed to properly acknowledge that Plaintiff must

 be able to keep a job, (2) failed to properly consider Plaintiff's treating

 psychiatrist's opinion, (3) failed to properly address Plaintiff's limitations in

 maintaining concentration, persistence or pace, and his ability to interact with

 others, and (4) failed to adequately address Plaintiff's subjective symptoms.

 See dkt. 7 at 3–4. Because the ALJ failed to properly consider Plaintiff's

 treating psychiatrist's opinion, the decision is REVERSED and REMANDED.




 1 To protect the privacy interests of claimants for Social Security benefits, consistent with the
 recommendation of the Court Administration and Case Management Committee of the
 Administrative Office of the United States courts, the Southern District of Indiana has opted to
 use only the first name and last initial of non-governmental parties in its Social Security
 judicial review opinions.

                                                 1
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 2 of 13 PageID #: 683




                                             I.
                                   Facts and Background

         Plaintiff was 41 years old as of the application date. Dkt. 5-2 at 31. He

 did not complete high school and has no past relevant work. Dkt. 5-2 at 45-

 48. Plaintiff alleges problems with diabetes, bipolar, posttraumatic stress

 disorder ("PTSD"), attention deficient hyperactivity disorder ("ADHD"), back

 pain, and possible neuropathy. Dkt. 5-2 at 25. Those conditions caused

 limitations in standing, walking, lifting, concentration, memory, and interacting

 with others. Id. at 5-6, 10-11, 17.

        Plaintiff applied for Supplemental Security Income in November 2015

 with an alleged onset date in February 2012. Dkt. 5-2 at 19. Plaintiff's

 application was denied initially and upon reconsideration. Id. Administrative

 Law Judge Kevin Walker held a hearing in January 2018, dkt. 5-2 at 38, and

 issued a decision denying Plaintiff's claims in June 2018. Dkt. 5-2 at 33. The

 Appeals Council denied review in June 2019. Dkt. 5-2 at 2. Plaintiff then

 brought this action asking the Court to review the denial of benefits under 42

 U.S.C. § 405(g) and 42 U.S.C. § 1383(c). Dkt. 1.

        In his decision, the ALJ followed the five-step sequential evaluation in 20

 C.F.R. § 404.1520(a)(4) and concluded that Plaintiff was not disabled. Dkt. 5-2

 at 21-32. Specifically, the ALJ found that:

    •   At Step One, Plaintiff had not engaged in substantial gainful activity 2
        since the alleged onset date. Dkt. 5-2 at 21.

 2 Substantial gainful activity is defined as work activity that is both substantial (involving

 significant physical or mental activities) and gainful (usually done for pay or profit, whether or
 not a profit is realized). 20 C.F.R. § 404.1572(a).


                                                 2
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 3 of 13 PageID #: 684




    •   At Step Two, he had "the following severe impairments: bipolar disorder,
        PTSD, ADHD, degenerative disc disease, carpal tunnel syndrome,
        bilateral knee issues, depression, anxiety, and obesity with body mass
        index of 32 kg/m² (20 CFR 416.920(c))." Dkt. 5-2 at 21.

    •   At Step Three, he did not have an impairment or combination of
        impairments that met or medically equaled the severity of one of the
        listed impairments. Dkt. 5-2 at 22.

    •   After Step Three but before Step Four, he had the RFC "to perform light
        work . . . except he can occasionally lift and carry 50 pounds; frequently
        lift and carry 25 pounds; push/pull unlimited except for the weights
        indicated; stand or walk for up to six hours per eight-hour workday; sit
        for six hours per eight-hour work day; frequently climb ramps or stairs;
        occasionally climb ladders, ropes or scaffolds; and frequently balance,
        stoop, kneel, crouch, and crawl. There should be no exposure to
        concentrated vibration. He can frequently operate foot controls,
        bilaterally. The claimant is able to understand, carry out, and remember
        simple, routine, and repetitive tasks; involving only simple, work-related
        decisions; with few, if any, work place changes; and no fast-moving
        assembly line-type work. The claimant cannot tolerate interaction with
        the public. He can be around coworkers throughout the day, but only
        with brief, incidental interaction . . . and no tandem job tasks requiring
        cooperation with coworkers." Dkt. 5-2 at 23.

    •   At Step Four, Plaintiff has no past relevant work. Dkt 5-2 at 31.

    •   At Step Five, considering Plaintiff's "age, education, work experience, and
        [RFC], there are jobs that exist in significant numbers in the national
        economy" that he can perform. Dkt. 5-2 at 31.

        In making his RFC determination, the ALJ rejected an opinion from Dr.

 Marina Bota, Plaintiff's treating psychiatrist. Dkt. 5-2 at 30. Plaintiff had been

 a patient of Centerstone since 2010 and had been treated there by Dr. Bota

 since 2015. Between October 2015 and June 2017, Dr. Bota saw Plaintiff

 approximately 17 times, about once a month. Dkt. 5-8 at 12; dkt. 5-9 at 6, 12,

 19, 25, 31, 37, 43, 49, 55, 61, 66, 71, 76, 81, 86, 91.




                                         3
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 4 of 13 PageID #: 685




       On October 21, 2015, Dr. Bota filled out a "Statement of Medical

 Condition for Determination of Participation in the Impact Program." Dkt. 5-8

 at 12. On this form she found that Plaintiff is "totally unable to participate in

 training activities/employment due to physical and mental limitations," noting

 this as a permanent condition. Id. She also found that he was able to stand,

 walk, and lift each one to two hours. Id. Further, she found that Plaintiff was

 diagnosed with Bipolar Disorder, PTSD, ADHD, diabetes, and back pain and

 that the prognosis for his Bipolar Disorder and PTSD was "guarded." Id.

       In November 2016, Dr. Bota again noted Plaintiff's diagnoses of Bipolar

 Disorder, PTSD, and ADHD and that he "presented with diabetes and back

 pain." Dkt. 5-7 at 44. She also noted that Plaintiff "presents with active

 symptoms of his PTSD and Bipolar Disorder," and added that he "is highly

 paranoid, has auditory and visual hallucinations, delusional thoughts, severe

 anxiety, [and] memory and concentration problems." Dkt. 5-7 at 44. Further,

 she found that he is "withdrawn, isolated, and becomes highly anxious around

 people." Id. She concluded that he "is not able to work due to his emotional

 [sic] at this time," and that "it is likely that he will be unable to work for more

 than two years." Id.

                                         II.
                                   Applicable Law

       "The Social Security Act authorizes payment of disability insurance

 benefits . . . to individuals with disabilities." Barnhart v. Walton, 535 U.S. 212,

 214 (2002). "The statutory definition of 'disability' has two parts." Id. at 217.



                                           4
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 5 of 13 PageID #: 686




 First, it requires an inability to engage in any substantial gainful activity. Id.

 And second, it requires a physical or mental impairment that explains the

 inability and "has lasted or can be expected to last . . . not less than 12

 months." Id. "The standard for disability claims under the Social Security Act

 is stringent." Williams-Overstreet v. Astrue, 364 F. App'x 271, 274 (7th Cir.

 2010). "Even claimants with substantial impairments are not necessarily

 entitled to benefits, which are paid for by taxes, including taxes paid by those

 who work despite serious physical or mental impairments and for whom

 working is difficult and painful." Id. at 274.

       When an applicant seeks judicial review, the Court's role is limited to

 ensuring that the ALJ applied the correct legal standards and that substantial

 evidence supports the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668

 (7th Cir. 2004). "Substantial evidence is such relevant evidence as a

 reasonable mind might accept as adequate to support a conclusion." Id. In

 evaluating the evidence, the Court gives the ALJ's credibility determinations

 "considerable deference," overturning them only if they are "patently wrong."

 Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006).

       The ALJ must apply the five-step inquiry set forth in 20 C.F.R. §

 404.1520(a)(4)(i)–(v), evaluating in sequence:

       (1) whether the claimant is currently [un]employed; (2) whether the
       claimant has a severe impairment; (3) whether the claimant's
       impairment meets or equals one of the impairments listed by the
       [Commissioner]; (4) whether the claimant can perform her past
       work; and (5) whether the claimant is capable of performing work
       in the national economy.



                                          5
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 6 of 13 PageID #: 687




 Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000). "If a claimant satisfies

 steps one, two, and three, she will automatically be found disabled. If a

 claimant satisfies steps one and two, but not three, then she must satisfy step

 four. Once step four is satisfied, the burden shifts to the SSA to establish that

 the claimant is capable of performing work in the national economy." Knight v.

 Chater, 55 F.3d 309, 313 (7th Cir. 1995).

       After Step Three, but before Step Four, the ALJ must determine a

 claimant's residual functional capacity ("RFC") by evaluating "all limitations

 that arise from medically determinable impairments, even those that are not

 severe." Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the

 ALJ "may not dismiss a line of evidence contrary to the ruling." Id. The ALJ

 uses the RFC at Step Four to determine whether the claimant can perform her

 own past relevant work and, if not, at Step Five to determine whether the

 claimant can perform other work. See 20 C.F.R. § 404.1520(e), (g). The

 burden of proof is on the claimant for Steps One through Four but shifts to the

 Commissioner at Step Five. See Clifford, 227 F.3d at 868.

       If the ALJ committed no legal error and substantial evidence supports

 the ALJ's decision, the Court must affirm the benefit denial. Barnett, 381 F.3d

 at 668. When an ALJ's decision is not supported by substantial evidence, a

 remand for further proceedings is typically appropriate. Briscoe ex rel. Taylor v.

 Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award of benefits "is

 appropriate only where all factual issues have been resolved and the record can

 yield but one supportable conclusion." Id. (citation omitted).


                                         6
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 7 of 13 PageID #: 688




                                              III.
                                            Analysis

        Plaintiff argues that the ALJ's decision is unsupported by substantial

 evidence because the ALJ: (1) failed to properly acknowledge that Plaintiff must

 be able to not only find but keep a job, (2) failed to properly consider Plaintiff's

 treating psychiatrist's opinion, (3) failed to properly address Plaintiff's

 limitations in maintaining concentration, persistence or pace, and his ability to

 interact with others, and (4) failed to adequately address Plaintiff's subjective

 symptoms. See dkt. 7 at 3–4. Because the ALJ's failure to properly

 acknowledge the treating psychiatrist's opinion requires remand, Plaintiff's

 other arguments are not addressed. 3

        Under the treating-physician rule, an ALJ must give controlling weight to

 the medical opinion of a treating source if that opinion is "well-supported by

 medically acceptable clinical and laboratory diagnostic techniques" and "not

 inconsistent with the other substantial evidence." Bauer v. Astrue, 532 F.3d

 606, 608 (7th Cir. 2008); see also Scrogham v. Colvin, 765 F.3d 685, 696 (7th

 Cir. 2014) (treating sources are "likely to be the medical professionals most

 able to provide a detailed, longitudinal picture of the claimant's medical

 impairments"). An opinion on an issue reserved to the Commissioner is not a

 medical opinion, and thus is not given controlling weight. 20 C.F.R. §

 416.927(d); Richison v. Astrue, 462 F. App'x 622, 625 (7th Cir. 2012). However,



 3Plaintiff also argues that the ALJ did not properly evaluate the opinions of treating sources
 therapist Mr. Tabacchi and nurse practitioner Ms. Rund. The Court does not address this
 argument because the ALJ's evaluation of Dr. Bota requires remand.

                                                7
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 8 of 13 PageID #: 689




 those opinions may not be ignored and still must be considered in determining

 the claimants RFC. Roddy v. Astrue, 705 F.3d 631, 638 (7th Cir. 2013).

       If the ALJ decides not to give controlling weight to a treating physician's

 opinion, he is "not permitted simply to discard it." Scrogham, 765 F.3d at 697.

 Rather, the ALJ is required by regulation to consider the following factors in

 deciding how much weight to give the opinion:

          •   the "[l]ength of the treatment relationship and the frequency of
              examination,"
          •   the "[n]ature and extent of the treatment relationship,"
          •   "[s]upportability,"
          •   consistency "with the record as a whole," and
          •   whether the treating physician was a specialist in the relevant
              area.

 20 C.F.R. § 404.1527(c)(2)-(5); Scrogham, 765 F.3d at 697. "If the ALJ

 discounts a treating source's opinion after considering these factors," the

 decision will stand "so long as the ALJ 'minimally articulated' his reasons."

 Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008).

       Plaintiff argues that the ALJ erred in dismissing Dr. Bota's statements

 "in their entirety." Dkt. 7 at 25. The Commissioner responds that "[t]he ALJ

 correctly noted that [Dr. Bota] offered conclusory opinions that Plaintiff was

 unable to work, which were entitled to no weight because the issue . . . is

 reserved to the Commissioner." Dkt. 13 at 17. The Commissioner also argues

 that, "[t]o the extent any functional limitations could be found in [Dr. Bota's]

 opinion, they were not supported by [her] own treatment notes." Dkt. 13 at 18.

 In support of this, the Commissioner says that, "as the ALJ noted, Dr. Bota

 wrote in her statement that Plaintiff suffered from hallucinations and

                                          8
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 9 of 13 PageID #: 690




 delusions," but "consistently noted in mental status examinations that Plaintiff

 did not have hallucinations or delusions." Id. (emphasis in original).

       The ALJ stated that he gave no weight to Dr. Bota's assessments because

 they "are conclusory and statements as to the claimant's ability to work and

 the duration of such inability are reserved to the Commissioner." Dkt. 5-2 at

 30. Even though Dr. Bota was Plaintiff's treating psychiatrist, the ALJ did not

 analyze any of the factors listed in 20 C.F.R. § 404.1527(c)(2)-(5) and did not

 "minimally articulate" his reasons. Skarbek v. Barnhart, 390 F.3d 500 (7th Cir.

 2004). The mere statement that he "also considered opinion evidence in

 accordance with the requirements of 20 CFR 416.927" is not enough. Roddy,

 705 F.3d at 636 (noting that the ALJ was "required to provide a sound

 explanation for his decision to reject [the treating physician's opinion]"); see

 also 20 C.F.R. § 404.1527(d) ("We will always give good reasons . . . for the

 weight we give your treating source's opinion.").

       While the ALJ is not required to "specifically outline his findings on each

 of these factors," his decision does not even "show[] that he considered them."

 See McCullough v. Apfel, 2000 WL 1657966 at *4 (Nov. 2, 2000) (affirming ALJ's

 decision). Unlike McCullough, where the ALJ noted the length of the patient-

 provider relationship, the claimant's activities, and contradicting doctors'

 assessments, the ALJ here did not perform any comparable analysis. Id.

       An ALJ is not required to give controlling weight to a medical opinion if it

 is "inconsistent with the other substantial evidence." Bauer v. Astrue, 532 F.3d

 606, 608 (7th Cir. 2008). Here, although the ALJ does not cite inconsistency


                                          9
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 10 of 13 PageID #: 691




  as a reason for giving Dr. Bota's assessment "no weight," dkt. 5-2 at 30, the

  Commissioner points out that the ALJ's decision referred to one apparent

  inconsistency. Dkt. 13 at 18. The ALJ referred to Dr. Bota and Mr. Tabacchi's

  medical reports and stated that it was "consistently noted in mental status

  examinations that Plaintiff did not have hallucinations or delusions," even

  though Dr. Bota wrote in her statement that Plaintiff suffered from

  hallucinations and delusions. Dkt. 13 at 18 (emphasis in original).

        Based on this apparent inconsistency, the Commissioner contends that

  the ALJ properly gave no weight to Dr. Bota's assessment because "[t]o the

  extent any functional limitations could be found in [her] opinion[], [it] was not

  supported by [her] own treatment notes." Id. The ALJ's opinion states that

  "aside [from] appointments in March and August 2016, the claimant denied

  hallucination and delusions, and none were noted in mental status

  examinations spanning from 2015 through 2017." Dkt. 5-2 at 28 (citing Dr.

  Bota's records). But the record shows that Dr. Bota noted Plaintiff's

  hallucinations and delusions, dkt. 5-9 at 19, as she indicated in her

  assessment. Dkt. 5-9 at 19; dkt. 5-9 at 31; dkt. 5-7 at 44.

        In any event, in his assessment of the opinion evidence, the ALJ did not

  cite inconsistency as a reason for discounting Dr. Bota's assessment. See dkt.

  5-2 at 30. The ALJ noted only two reasons for discounting Dr. Bota's

  assessment.

        First, he noted the "conclusory" nature of the assessment. Dkt. 5-2 at

  30. However, the ALJ does not expand upon this or explain what prompted


                                          10
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 11 of 13 PageID #: 692




  him to conclude that Dr. Bota's assessments were conclusory. Furthermore,

  even if the ALJ properly discounted Dr. Bota's assessment of Plaintiff's

  hallucinations and/or delusions, he "neither considered nor explained [his]

  decision not to consider the rest of Dr. [Bota's] copious records." Scrogham,

  765 F.3d at 696.

         Specifically, the ALJ did not provide any explanation as to why he gave

  "no weight" to Dr. Bota's assessment that Plaintiff "presents with active

  symptoms of his PTSD and Bipolar Disorder," that he "is highly paranoid, has

  auditory and visual hallucinations, delusional thoughts, severe anxiety, and

  memory and concentration problems," or that he is "withdrawn, isolated, and

  becomes highly anxious around people." 4 Dkt. 5-8 at 44; see Czarnecki v.

  Colvin, 595 Fed. App'x 635, 642 (7th Cir. 2015) ("The ALJ did not explain why

  she seemingly ignored all but a few lines in [the treating doctor's] opinion,

  leaving [the court] unable to engage in meaningful review."); Herron v. Shalala,

  19 F.3d 329, 333 (7th Cir. 1994) (noting that ALJ may not "select and discuss

  only that evidence that favors his ultimate conclusion").

         Second, the ALJ discounted Dr. Bota's assessments because he found

  them to cover issues "reserved to the Commissioner." Dkt. 5-2 at 30. This is

  error. Although a statement by a medical source that a claimant is "'disabled'

  or 'unable to work' does not mean that" the SSA will determine that a claimant

  is disabled, 20 C.F.R. § 404.1527(e)(1), "[t]hat's not the same thing as saying



  4 Because the ALJ did not give Dr. Bota's assessments any weight, it is not clear that the ALJ
  included these limitations in her RFC analysis.

                                                11
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 12 of 13 PageID #: 693




  that such a statement is improper and should be ignored," Bjornson v. Astrue,

  671 F.3d 640, 647 (7th Cir. 2012) (emphasis added); see also Roddy, 705 F.3d

  at 638 (noting that even if the doctor's opinion about claimant's ability to work

  is not a "medical opinion under the regulatory checklist," that does not mean

  that the ALJ should have ignored it). Here, the ALJ did just that.

        Further, the ALJ did not even mention Dr. Bota's conclusion that

  Plaintiff had a permanent condition that made him "totally unable to

  participate in training activities/employment due to mental or physical

  limitations." Dkt. 5-7 at 12. "Even though the ALJ was not required to give

  [Dr. Bota's] conclusion controlling weight, he was required to provide a sound

  explanation for his decision to reject it." Roddy, 705 F.3d at 636 (noting that

  the ALJ's failure explicitly to address the doctor's opinion about claimant's

  ability to work is "especially troubling" when doctor was claimant's treating

  physician).

        Finally, the Commissioner cites Liskowitz v. Astrue to argue that it is the

  ALJ, not a reviewing court, who determines how to resolve competing opinions.

  559 F.3d 736, 742 (7th Cir. 2009). But the ALJ must "minimally articulate" his

  reasons when resolving these competing opinions, and he failed to do so here

  when he discounted Dr. Bota's opinion.

                                       IV.
                                    Conclusion

        The Court REVERSES and REMANDS the ALJ's decision denying the

  Plaintiff benefits. Final judgment will issue by separate entry.



                                         12
Case 1:19-cv-03514-JPH-MPB Document 16 Filed 11/25/20 Page 13 of 13 PageID #: 694




  SO ORDERED

  Date: 11/25/2020




  Distribution:

  Lindsay Beyer Payne
  SOCIAL SECURITY ADMINISTRATION
  lindsay.payne@ssa.gov

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov

  Kirsten Elaine Wold
  HANKEY LAW OFFICE
  kew@hankeylaw.com




                                       13
